Exhibit 10.2

FIRST OMNIBUS AMENDMENT

THIS FIRST OMNIBUS AMENDMENT (this “Amendment”), dated as of June 29, 2007 is
entered into by and among CALYON NEW YORK BRANCH (together with its successors
and assigns, “Calyon New York”), as the administrative agent (the
“Administrative Agent”), as a bank and as a managing agent, ATLANTIC ASSET
SECURITIZATION LLC, as an issuer (together with its successors and assigns,
“Atlantic”), LA FAYETTE ASSET SECURITIZATION LLC, as an issuer (together with
its successors and assigns, “La Fayette”), JUPITER SECURITIZATION COMPANY, LLC,
as an issuer (together with its successors and assigns, “Jupiter”), GRESHAM
RECEIVABLES (NO. 6) LIMITED, as an issuer (“Gresham”), JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as a bank and as a managing agent (together with its
successors and assigns, “JPMorgan Chase”), LLOYDS TSB BANK PLC, as a bank and a
managing agent (together with its successors and assigns, “Lloyds”), RESIDENTIAL
FUNDING COMPANY LLC, formerly known as Residential Funding Corporation, as the
collateral agent (together with its successors and assigns, the “Collateral
Agent”), UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC, as the servicer (together
with its successors and assigns, the “Servicer”) and a seller (the “UAMC
Seller”), UAMC CAPITAL, LLC, as the borrower, the buyer and the debtor (together
with its successors and assigns, respectively, the “Borrower”, the “Buyer” and
the “Debtor”), UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA, as a seller
(together with its successors and assigns, “UAMCC” and together with the UAMC
Seller, collectively, the “Original Sellers”), EAGLE HOME MORTGAGE, LLC
(together with its successors and assigns, “EHM”), as a seller and as
subservicer, and EAGLE HOME MORTGAGE OF CALIFORNIA, INC., as a seller (together
with its successors and assigns, “EHMC” and together with EHM and the Original
Sellers, collectively, the “Sellers”). Capitalized terms used and not otherwise
defined herein are used as defined in the related Operative Documents (as
defined below).

RECITALS

WHEREAS, the Original Sellers, and the Buyer, entered into that certain Master
Repurchase Agreement, dated as of May 23, 2003, as amended by the Amended and
Restated Addendum to the Master Repurchase Agreement dated as of September 25,
2006 (as the same may be amended, restated, supplemented or modified from time
to time, the “Repurchase Agreement”);

WHEREAS, the Borrower, the Administrative Agent, the Collateral Agent and the
Servicer entered into that certain Amended and Restated Collateral Agency
Agreement, dated as of September 25, 2006 (as the same may be amended, restated,
supplemented or modified from time to time, the “Collateral Agency Agreement”);

WHEREAS, the Borrower, Atlantic, La Fayette, Gresham, Jupiter, Calyon New York,
Lloyds, JPMorgan Chase and the Servicer have entered into that certain Amended
and Restated Loan Agreement, dated as of September 25, 2006 (as the same may be
amended, restated, supplemented or modified from time to time, the “Loan
Agreement” and, collectively with the Repurchase Agreement and the Collateral
Agency Agreement, the “Operative Documents”);



--------------------------------------------------------------------------------

WHEREAS, the parties hereto desire to amend the Operative Documents as
hereinafter set forth in order to add EHM and EHMC as Sellers and Originators;

NOW, THEREFORE, the parties agree as follows:

Section 1. Amendments to the Loan Agreement.

(a) The Loan Agreement is hereby amended by adding Eagle Home Mortgage, LLC
(“Eagle”), a Delaware limited liability company, as a party in the capacity of
subservicer (the “Subservicer”).

(b) Section 1.1 of the Loan Agreement is hereby amended by deleting from the
definition of Collection Account the word “account” in the first line of such
definition and replacing it with the word “accounts” and deleting the word “such
account is” in the third line of such definition and replacing it with the word
“such accounts are”.

(c) Section 1.1 of the Loan Agreement is hereby amended by deleting the words
“September 24, 2007” from clause (a) of the definition of Drawdown Termination
Date and replacing them with “June 27, 2008”.

(d) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition of Originators in its entirety and replacing it with the following:

“Originators” means, together, Universal American Mortgage Company, LLC, a
Florida limited liability company, Universal American Mortgage Company of
California, a California corporation, Eagle Home Mortgage, LLC, a Delaware
limited liability company, and Eagle Home Mortgage of California, Inc., a
California corporation and their successors and assigns.

(e) Section 1.1 of the Loan Agreement is hereby amended by adding the following
definition immediately after the definition of “Subprime Loan”:

“Subservicer” means Eagle Home Mortgage, LLC, a Delaware limited liability
company, as subservicer under the Loan Agreement.

(f) Section 11.1 of the Loan Agreement is hereby amended by adding the following
sentences at the end thereof:

To this effect and without limiting any of the foregoing, the Servicer hereby
appoints Eagle Home Mortgage, LLC to act as Subservicer for the servicing,
administration or collection of any of the Mortgage Assets, including, without
limitation, with respect to the performance of the activities of the Servicer
pursuant to Sections 3.3 and Article 11 of this Agreement. Eagle Home Mortgage,
LLC hereby accepts such appointment and agrees to (i) undertake such
responsibilities which the Servicer is required or permitted to undertake under
the Transaction Documents if and to the extent requested by the Servicer and
(ii) be liable to the Issuers, the Banks, the Administrative Agent and the
Borrower in respect thereof to the extent that the Servicer would be liable
under the Transaction Documents. Notwithstanding any such agreement or



--------------------------------------------------------------------------------

arrangement between the Servicer and Eagle Home Mortgage, LLC, the Servicer
shall remain obligated and primarily liable to the Issuers, the Banks and the
Borrower for the servicing, administration or collection of the Mortgage Assets
in accordance with, and to the same extent as if it were performing such duties
under, this Agreement and the Collateral Agency Agreement.

(g) Section 14.1 of the Loan Agreement is hereby amended by replacing all
references to “Janice Munoz, Vice President & Treasurer” with “Alfred Farrell,
Assistant Treasurer of Lennar Corporation” and by adding the following addresses
to the section titled “Originators”:

Eagle Home Mortgage, LLC

10510 NE Northup Way, Suite 300

Kirkland, WA 98033

Attention: Robert Greaton

Telephone: (425) 822 6733

Facsimile: (425) 602 6060

Eagle Home Mortgage of California, Inc.

10510 NE Northup Way, Suite 300

Kirkland, WA 98033

Attention: Robert Greaton

Telephone: (425) 822 6733

Facsimile: (425) 602 6060

Section 2. Amendments to the Repurchase Agreement.

(a) The Repurchase Agreement is hereby amended by adding the following parties
to the Repurchase Agreement:

Eagle Home Mortgage, LLC, a Delaware limited liability company, as a seller (a
“Seller”);

Eagle Home Mortgage of California, Inc., a California corporation, as a seller
(a “Seller”).

(b) Section 1.01 of the Repurchase Agreement is hereby amended by deleting the
words “September 24, 2007” from clause (a) of the definition of Facility
Termination Date and replacing them with “June 27, 2008”.

(c) Section 1.01 of the Repurchase Agreement is hereby amended by deleting the
words “the account” and replacing them with the words “one or more accounts”.

(d) Section 1.01 of the Repurchase Agreement is hereby amended by adding the
following definition:

“Sellers” means, together, Universal American Mortgage Company, LLC, a Florida
limited liability company, Universal American Mortgage Company of California, a
California corporation, Eagle Home Mortgage, LLC, a Delaware limited liability
company, and Eagle Home Mortgage of California, Inc., a California corporation
and their successors and assigns.



--------------------------------------------------------------------------------

(e) Section 9.02 of the Repurchase Agreement is hereby amended by adding the
following addresses for notice:

Eagle Home Mortgage, LLC

10510 NE Northup Way, Suite 300

Kirkland, WA 98033

Attention: Robert Greaton

Telephone: (425) 822 6733

Facsimile: (425) 602 6060

Eagle Home Mortgage of California, Inc.

10510 NE Northup Way, Suite 300

Kirkland, WA 98033

Attention: Robert Greaton

Telephone: (425) 822 6733

Facsimile: (425) 602 6060

Section 3. Amendments to the Collateral Agency Agreement.

(a) The Collateral Agency Agreement is hereby amended by adding Eagle Home
Mortgage, LLC, a Delaware limited liability company, as a party in the capacity
of subservicer (the “Subservicer”).

(b) Exhibit D-1 of the Collateral Agency Agreement is hereby amended by deleting
the words “September 24, 2007” from clause (a) of the definition of Drawdown
Termination Date and replacing them with “June 27, 2008”.

(c) Exhibit D-1 of the Collateral Agency Agreement is hereby amended by deleting
from the definition of “Collection Account” the word “account” in the first line
of such definition and replacing it with the word “accounts” and deleting the
word “such account is” in the fourth line of such definition and replacing it
with the word “such accounts are”.

(d) Exhibit D-1 of the Collateral Agency Agreement is hereby amended by deleting
the definition of “Originator” in its entirely and replacing it with the
following:

“Originators” means, together, Universal American Mortgage Company, LLC, a
Florida limited liability company, Universal American Mortgage Company of
California, a California corporation, Eagle Home Mortgage, LLC, a Delaware
limited liability company, and Eagle Home Mortgage of California, Inc., a
Delaware corporation and their successors and assigns.

(e) Exhibit D-1 of the Collateral Agency Agreement is hereby amended by adding
the following definition immediately after the definition of “Subprime Loan”:

“Subservicer” means Eagle Home Mortgage, LLC, a Delaware limited liability
company, as subservicer.



--------------------------------------------------------------------------------

(f) Exhibits D-5 and D-11 of the Collateral Agency Agreement are hereby deleted
and replaced with Annex A and Annex B, respectively, attached hereto.

(g) The Collateral Agency Agreement is hereby amended by adding the following
section at the end of Article VI:

6.16. Subservicer. Under the Loan Agreement, the Servicer has appointed Eagle
Home Mortgage, LLC to act as Subservicer for the servicing, administration or
collection of any of the Mortgage Assets, including, without limitation, with
respect to the performance of the activities of the Servicer pursuant to
Section 3.4 of this Agreement. Eagle Home Mortgage, LLC, as Subservicer, agrees
to (i) undertake such responsibilities which the Servicer is required or
permitted to undertake under the Transaction Documents if and to the extent
requested by the Servicer and (ii) be liable to the Borrower and the Collateral
Agent in respect thereof to the extent that the Servicer would be liable
therefor under the Transaction Documents. Notwithstanding any such agreement or
arrangement between the Servicer and Eagle Home Mortgage, LLC, the Servicer
shall remain obligated and primarily liable to the Borrower and the Collateral
Agent for the servicing, administration or collection of the Mortgage Assets in
accordance with, and to the same extent as if it were performing such duties
under, this Agreement and the Loan Agreement.

Section 4. Operative Documents in Full Force and Effect as Amended

Except as specifically amended hereby, all of the provisions of the Operative
Documents and all of the provisions of all other documentation required to be
delivered with respect thereto shall remain in full force and effect from and
after the date hereof.

Section 5. Miscellaneous

(a) Universal American Mortgage Company, LLC, Universal American Mortgage
Company of California, Eagle Home Mortgage, LLC and Eagle Home Mortgage of
California, Inc., hereby agree and acknowledge that the each such entity is
jointly and severally liable as Sellers and as Originators under the terms of
the Transactions Documents as defined in the Loan Agreement.

(b) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall not constitute a novation of any Operative Document, but shall constitute
an amendment thereof. The parties hereto agree to be bound by the terms and
conditions of each Operative Document, as amended by this Amendment, as though
such terms and conditions were set forth herein.



--------------------------------------------------------------------------------

(c) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(d) This Amendment may not be amended or otherwise modified except as provided
in each respective Operative Agreement.

(e) This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to and caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

ADMINISTRATIVE AGENT,

BANK AND MANAGING AGENT

    AGREED:   CALYON NEW YORK BRANCH   By:  

Richard McBride

  Name:     Title:   Director   By:  

Kostantina Kourmpetis

  Name:     Title:   Managing Director ISSUER     AGREED:   ATLANTIC ASSET
SECURITIZATION LLC   By:   Calyon New York Branch,     as Attorney-in-Fact   By:
 

Richard McBride

  Name:     Title:   Director   By:  

Kostantina Kourmpetis

  Name:     Title:   Managing Director ISSUER     AGREED:   LA FAYETTE ASSET
SECURITIZATION LLC   By:   Calyon New York Branch,     as Attorney-in-Fact   By:
 

Richard McBride

  Name:     Title:   Director   By:  

Kostantina Kourmpetis

  Name:     Title:   Managing Director

(Signature Page One to First Omnibus Amendment)



--------------------------------------------------------------------------------

SERVICER AND SELLER     AGREED:   UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC   By:
 

Robert S. Greaton

  Name:     Title:   Vice President SELLER     AGREED:   UNIVERSAL AMERICAN
MORTGAGE COMPANY OF CALIFORNIA   By:  

Robert S. Greaton

  Name:     Title:   Vice President SELLER AND SUBSERVICER     AGREED:   EAGLE
HOME MORTGAGE, LLC   By:  

Robert S. Greaton

  Name:     Title:   Senior Vice President SELLER     AGREED:   EAGLE HOME
MORTGAGE OF CALIFORNIA, INC.   By:  

Robert S. Greaton

  Name:     Title:   Vice President BORROWER, BUYER AND DEBTOR     AGREED:      
UAMC CAPITAL, LLC   By:  

Robert S. Greaton

  Name:     Title:   Vice President

(Signature Page Two to First Omnibus Amendment)



--------------------------------------------------------------------------------

ISSUER       AGREED:   JUPITER SECURITIZATION COMPANY, LLC   By: JPMorgan Chase
Bank, N.A. as its Attorney-in-Fact   By:  

John K. Svolos

  Name:       Title:  

Executive Director

MANAGING AGENT AND BANK       AGREED:   JPMORGAN CHASE BANK, N.A.   By:  

John K. Svolos

  Name:       Title:   Executive Director

(Signature Page Three to First Omnibus Amendment)



--------------------------------------------------------------------------------

ISSUER     AGREED:   GRESHAM RECEIVABLES (NO. 6) LIMITED   By:  

S. M. Hollywood

  Name:     Title:   Director MANAGING AGENT AND BANK     AGREED:   LLOYDS TSB
BANK PLC   By:  

Edward Leng

  Name:     Title:   Director

(Signature Page Four to First Omnibus Amendment)



--------------------------------------------------------------------------------

COLLATERAL AGENT     AGREED:   RESIDENTIAL FUNDING COMPANY LLC   By:  

Susan H. Snyder

  Name:     Title:   Director

(Signature Page Five to First Omnibus Amendment)



--------------------------------------------------------------------------------

Annex A

EXHIBIT D-5

FORM OF TRANSFER REQUEST

                         ,         

 

To: RESIDENTIAL FUNDING CORPORATION

 

 

              

 

              

 

              

 

Attention:

 

 

              

 

Re: Amended and Restated Loan Agreement entered into as September 25, 2006 among
UAMC CAPITAL, LLC (the “Borrower”), the Issuers parties thereto, the Banks
parties thereto, the Managing Agents parties thereto, Calyon New York Branch, in
its capacity as administrative agent for the “Lenders” (as defined therein) (in
such capacity, the “Administrative Agent”), and UNIVERSAL AMERICAN MORTGAGE
COMPANY, LLC in its capacity as servicer thereunder (as the same may be
increased, reduced, supplemented, amended, restated, renewed, extended or
otherwise modified from time to time, the “Loan Agreement”) and (ii) Amended and
Restated Collateral Agency Agreement dated as of September 25, 2006 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Collateral Agency Agreement”) among the Borrower, the Administrative Agent,
and RESIDENTIAL FUNDING CORPORATION, in its capacity as the collateral agent
(the “Collateral Agent”). Capitalized terms used herein, and not otherwise
defined herein, shall have the meanings assigned to such terms in the Loan
Agreement or Collateral Agency Agreement, as applicable.

Please transfer to                                          each of the
Principal Mortgage Documents for the Mortgage Loans described in Schedule I,
attached hereto and made a part hereof for all purposes.

To the extent that any transfer made pursuant to these instructions may, by
inadvertence or otherwise, cause the Collateral Value of Eligible Mortgage
Collateral to be less than the Principal Debt then the undersigned shall,
immediately and without notice, correct said Collateral Deficiency either by
transferring to the Collateral Agent, for the benefit of the holders of the
Obligations, Eligible



--------------------------------------------------------------------------------

Mortgage Collateral with a Collateral Value equal to or greater than the amount
of such Collateral Deficiency, or by making a mandatory payment on the
Obligations, to the Administrative Agent for deposit in the Collection Account,
in the amount of the deficiency.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO).



--------------------------------------------------------------------------------

In witness hereof, the Borrower has caused this Transfer Request to be executed
and delivered on the first date above written.

 

UAMC CAPITAL, LLC By:  

 

Name:   Title:  

The Servicer hereby represents and warrants that the Collateral Value of all
Eligible Mortgage Collateral, after giving effect to the foregoing transfer,
will equal or exceed the total Principal Debt of the Borrower.

 

UNIVERSAL AMERICAN MORTGAGE

COMPANY, LLC

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Annex B

EXHIBIT D-11

FORM OF COLLECTION ACCOUNT RELEASE NOTICE

[Date:                          ,         ]

 

To: CALYON NEW YORK BRANCH

Calyon Building

1301 Avenue of the Americas

New York, New York 10019

Attention: Trifene Thomas

 

Re: (i) Amended and Restated Loan Agreement entered into as of September 25,
2006 among UAMC CAPITAL, LLC (the “Borrower”), the Issuers parties thereto, the
Banks parties thereto, the Managing Agents parties thereto, CALYON NEW YORK
BRANCH, in its capacity as administrative agent for the “Lenders” (as defined
therein) (in such capacity, the “Administrative Agent”), and UNIVERSAL AMERICAN
MORTGAGE COMPANY, LLC, in its capacity as servicer thereunder (as the same may
be increased, reduced, supplemented, amended, restated, renewed, extended or
otherwise modified from time to time, the “Loan Agreement”) and (ii) Amended and
Restated Collateral Agency Agreement dated as of September 25, 2006 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Collateral Agency Agreement”) among the Borrower, the Administrative Agent,
and RESIDENTIAL FUNDING CORPORATION, in its capacity as the collateral agent
(the “Collateral Agent”). Capitalized terms used herein, and not otherwise
defined herein, shall have the meanings assigned to such terms in the Loan
Agreement or Collateral Agency Agreement, as applicable.

The Borrower represents and warrants to the Administrative Agent and the
Collateral Agent, in each case, for the benefit of the holders of the
Obligations that as of the date hereof (i) there is $                     in the
Collection Account; (ii) the Collateral Value of all Eligible Mortgage Loans is
$                    ; and (iii) the amount of Principal Debt is
$                    . The Borrower further represents and warrants that, after
withdrawing the requested amount of $                    , the Collateral Value
of all Eligible Mortgage Collateral will continue to equal or exceed the
Principal Debt.

The Servicer hereby represents and warrants that it agrees with the calculations
of the Borrower and the conclusion that the withdrawal of the requested amount
is permissible.



--------------------------------------------------------------------------------

Capitalized terms used in this Collection Account Release Notice and not
otherwise defined herein have the meanings given thereto in the Loan Agreement.

THIS COLLECTION ACCOUNT RELEASE NOTICE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

In witness whereof, the Borrower and the Servicer have caused this Collection
Account Release Notice to be executed and delivered on the first date above
written.

 

UAMC CAPITAL, LLC By:  

 

Name:   Title:  

 

AGREED AND ACCEPTED BY: SERVICER: UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC By:  

 

Name:       Title      